861 F.2d 263Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William A. FITZGERALD, Plaintiff-Appellant,v.BOWEN, Sec., Secretary Department of Health and HumanServices, Defendant- Appellee.
No. 88-2518.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 27, 1988.Decided:  Oct. 6, 1988.

William A. Fitzgerald, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Juliet Ann Eurich (Office of the United States Attorney);  Linda Ann Ruiz (United States Department of Health & Human Services), for appellee.
Before JAMES DICKSON PHILLIPS, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
William A. FitzGerald appeals from the district court's order granting defendant's motion for summary judgment in Fitzgerald's employment discrimination action brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e-16.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  FitzGerald v. Bowen, C/A No. 86-2819 (D.Md. Feb. 12, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.